RodmaN, J.
Plaintiff is not here represented by counsel. No suggestion is made that the consent order signed by Judge Frizzelle puts at rest the validity of the attachment and the service of process.
Defendant asserts that the judgment is erroneous for that personal service of process was ineffective because by public policy he was exempt from such service, and the statute, G.S. 1-440.7, is mandatory in its requirement that publication must begin not later than the thirty-first day after the issuance of the order of attachment; hence, Judge Bundy was without authority, more than eighteen months after the issuance of the warrant of attachment, to authorize the service of summons by publication.
A civil action is commenced by the issuance of summons or by the filing of an affidavit that personal service is not intended to be made in this State. G.S. 1-88.
*117A warrant of attachment serves a dual purpose: It provides a source from which any judgment obtained by plaintiff may be satisfied, and, when supplemented by the service of process in the manner prescribed by law, brings the defendant into court so that the rights of the parties may be determined. Mohn v. Cressey, 193 N.C. 568, 137 S.E. 718; 4 Am. Jur. 564.
A warrant of attachment and a levy pursuant thereto is not sufficient to institute an action. The time within which the action must be instituted in attachment proceedings is prescribed by statute, G.S. 1-440.7.
The statute recognizes the three different methods which plaintiff may pursue in instituting an action and prescribes the time in each instance in which the process must be served.
Here there was strict compliance with the letter of the statute. Personal service in the State was contemplated and completed within thirty days. Defendant was a litigant, and if a nonresident, was accorded the privilege of claiming an exemption from service of civil process. G.S. 8-68; Bangle v. Webb, 220 N.C. 423, 17 S.E. 2d 613; Winder v. Penniman, 181 N.C. 7, 105 S.E. 884; Cooper v. Wyman, 122 N.C. 784. But the privilege was personal. The service was not void. It was merely voidable, and, until the defendant elected to exercise his privilege by claiming his exemption and establishing his nonresidence, the service was binding. School v. Peirce, 163 N.C. 429, 79 S.E. 687; Cooper v. Wyman, supra. Plaintiff, when the attachment issued, could not truthfully make the affidavit required for service of summons by publication, G.S. l-98.4(a) (3), that defendant could not, “after due diligence, be found in the State.”
The present statute dealing with attachment was enacted in 1947. It represents the work of the General Statutes Commission and neither makes, nor was intended to make, any radical change in the law then existing relating to attachments. It was intended primarily as a work of clarification incorporating in the statute the judicial interpretations of the existing statutes. See 25 N.C.L. Rev. 386.
The statute prior to 1947 required personal service within thirty days or, upon the expiration of that period, service of summons by publication. G.S. 1-444. The language of that statute is as mandatory as the language of G.S. 1-440.7. We find nothing to indicate that the Legislature of 1947 meant that our present statute dealing with the time within which process must be served should have a different meaning from that given to the statute then in existence. It was consistently held under the former statute that the court had a right to extend the time for service by publication. Jenette v. Hovey, 182 N.C. 30, 108 S.E. 301; Mills v. Hansel, 168 N.C. 651, 85 S.E. 17; Finch v. Slater, 152 N.C. 155, 67 S.E. 264; Penniman v. Daniel, 90 N.C. 154; Price v. Cox, 83 N.C. 261.
*118When the action was instituted, the affidavit on which the warrant of attachment issued stated that defendant was a resident of the State of North Carolina but claiming to be a resident of Florida. If that were so, defendant was amenable to service of process in this State even though he might then be engaged in litigation here. When it appeared, and the court found, that the defendant had in fact given up his residence in North Carolina and adopted Florida as his domicile, it had the authority to permit process to be then served by publication. No injustice is done the defendant. He was informed in April 1955 by copy of the complaint of the nature and extent of plaintiff’s claims against him. He did not press his motion to have the matter determined within the thirty-day period so that plaintiff could have caused publication to be made within wliat he now asserts is the period limited by statute.
Defendant’s second assertion is that the original affidavit on which the warrant was issued is fatally defective in that the affiant failed to set forth the facts on which she formed her belief that the defendant had removed or was about to remove some of his properties from the State. The answer is found in the statute, G.S. 1-440.11 (c), which expressly authorizes the court in its discretion to “allow any such affidavit to be amended even though the original affidavit is wholly insufficient.”
The judgment appealed from is
Affirmed.